921 F.2d 272Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Aaron HOLSEY, Plaintiff-Appellant,v.George H. COLLINS, Individually and as the Warden of theMaryland Penitentiary, Hollis S. Thompson, Individually andas a Captain assigned to the Maryland Penitentiary,Lieutenant Middleton, Individually and as a Lieutenantassigned to the 4 PM to 12 AM shift at the MarylandPenitentiary, Sergeant Lee, Individually and as a Sergeantassigned to the 12 AM to 8 AM shift at the MarylandPenitentiary, Defendants-Appellees.
No. 90-6881.
United States Court of Appeals, Fourth Circuit.
Submitted Oct. 23, 1990.Decided Dec. 26, 1990.

Appeal from the United States District Court for the District of Maryland, at Baltimore.  Frank A. Kaufman, Senior District Judge.  (CA-83-1569-K)
Aaron Holsey, appellant pro se.
Carmina Szunyog, Assistant Attorney General, Baltimore, Md., for appellees.
D.Md.
AFFIRMED.
Before SPROUSE and WILKINS, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Aaron Holsey appeals from the district court's order denying relief under 42 U.S.C. Sec. 1983.  Our review of the record and the district court's opinion accepting the recommendation of the magistrate discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Holsey v. Collins, CA-83-1569-K (D.Md. Aug. 2, 1990).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.